ICJ_024_VotingProcedureSouthWestAfrica_UNGA_NA_1955-06-07_ADV_01_NA_02_FR.txt. 84

OPINION INDIVIDUELLE DE M. KLAESTAD

[Traduction]

Je suis arrivé aux mêmes conclusions finales que la Cour ; mais,
comme j’aborde la matière tout autrement, j'estime devoir exposer
aussi brièvement que possible les motifs sur lesquels je fonde mon
opinion.

I. Dans la résolution par laquelle elle a adopté la présente
demande d’avis, l’Assemblée générale des Nations Unies s’est
référée à une phrase figurant dans les motifs de l’avis de la Cour
du 11 juillet 1950 ; pour répondre a la question dont la Cour est
actuellement saisie, il est nécessaire de commenter brièvement cette
phrase. Après avoir exprimé l’opinion que le Sud-Ouest africain
doit toujours être considéré comme un territoire tenu en vertu du
Mandat du 17 décembre 1920 et que l’Union sud-africaine se trouve
dans l'obligation de se prêter à la surveillance et au contrôle de
l’Assemblée générale, la Cour a déclaré :

« Le degré de surveillance à exercer par l’Assemblée générale ne
saurait donc dépasser celui qui a été appliqué sous le Régime des
mandats et devrait être conforme, autant que possible, à la procé-
dure suivie en la matière par le Conseil de la Société des Nations.
Ces observations s'appliquent en particulier aux rapports annuels
et aux pétitions. »

La Cour a employé cette phrase à propos de l’examen des obliga-
tions internationales que l’Union sud-africaine avait assumées en
vertu du Mandat, obligations qui, dans l’opinion de la Cour,
subsistent toujours. Dans sa demande d’avis, l’Assemblée générale
posait la question :

« L'Union sud-africaine a-t-elle encore des obligations inter-
nationales en vertu du Mandat pour le Sud-Ouest africain et, si
c'est le cas, quelles sont-elles ? »

La phrase précitée se trouve dans la partie de l'avis consacrée
par la Cour à l’examen de la question relative aux obligations
découlant du Mandat, et lorsque la Cour a dit que le « degré de
surveillance à exercer par l’Assemblée générale » ne saurait dépasser
celui qui était appliqué sous le Régime des Mandats, elle traitait
des obligations internationales qui continuent à incomber à l’Union
sud-africaine, y compris celle de se prêter à une surveillance inter-
nationale, et elle se référait à ces obligations internationales. Ainsi
qu'il ressort du contexte, la Cour exprimait par là l'opinion que
l’Union sud-africaine ne devait pas, par suite de la surveillance
exercée par l’Assemblée générale, être soumise à des obligations
juridiques autres ou plus lourdes que celles qu’elle avait sous la
surveillance précédemment exercée par la Société des Nations.

21
AVIS CONS. DU 7 VI 55 (OP. INDIV. M. KLAESTAD) 85

Prenant dûment en considération les débats qui, aux Nations
Unies, ont précédé la présente demande d'avis, y compris l'opinion
exprimée par l’Union sud-africaine, j'estime que la tâche actuelle
de la Cour est de déterminer si, par le jeu de la procédure de vote
indiquée dans la requête, les décisions de l’Assemblée générale sur
les questions touchant les rapports et pétitions relatifs au Territoire
du Sud-Ouest africain soumettraient l’Union sud-africaine à des
obligations juridiques autres ou plus lourdes que celles qu’elle
avait précédemment sous la surveillance exercée par la Société des
Nations. Selon moi, la réponse à donner à la présente demande
dépend de la solution de cette question.

Pour résoudre cette question générale, il faut au préalable
examiner deux points particuliers :

a) la procédure de vote de l'organe compétent dé la Société des
Nations et de l’Assemblée générale des Nations Unies ;

b) l'effet juridique des décisions prises par l’organe compétent
de la Société des Nations et par l’Assemblée générale, confor-
mément à leurs procédures de vote respectives.

II. En vertu de l’article 22 du Pacte de la Société des Nations,
la surveillance des territoires sous mandat devait être exercée par
le Conseil. La Commission permanente des Mandats était chargée
de donner au Conseil son avis sur toutes questions relatives à
l'exécution des mandats. Aux termes de l’article 3, l’Assemblée
avait compétence générale pour connaître de toute question
rentrant dans la sphère d'activité de la Société des Nations.

La compétence pour prendre des décisions relatives aux rapports
et pétitions concernant les territoires sous mandat était conférée
au Conseil. Aux termes de l’article 5 du Pacte, ces décisions devaient
être prises à l'unanimité des membres du Conseil représentés à la
réunion, sauf pour les questions de procédure qui étaient réglées à
la majorité. L'article 4 stipulait que tout Membre de la Société qui
n'était pas représenté au Conseil devait être invité à y envoyer
siéger un représentant lorsqu'une question qui l’intéressait parti-
culièrement était portée devant le Conseil. Chaque Membre, y
compris celui qui était invité à envoyer un représentant, disposait
d’une voix. En vertu de ces dispositions, lorsque le Conseil examinait
des questions se rapportant au Territoire sous Mandat du Sud-
Ouest africain, l’Union sud-africaine était fondée à se faire repré-
senter avec droit de vote et, en sa qualité de Membre de la Société,
elle pouvait, par un vote négatif, empêcher l'adoption d’une
décision.

Tl a été allégué qu’en conséquence de l'opinion exprimée par
la Cour permanente de Justice internationale dans son avis du
12 novembre 1925, au sujet de la frontière entre l'Irak et la Turquie,
la règle exigeant l’accord de tous les membres représentés à la
réunion comportait une exception importante. L’on a dit que, par
suite de cet avis, le vote d’une Puissance mandataire ne devait pas

22
AVIS CONS. DU 7 VI 55 (OP. INDIV. M. KLAESTAD) 86

être compté dans le calcul de l’unanimité lors de l’examen d’une
question relative au Mandat de cette Puissance.

Le principe énoncé dans ledit avis, à savoir que «nul ne peut
être juge en sa propre cause », a été jugé applicable eu égard à la
compétence spéciale conférée au Conseil de la Société par le traité
de Lausanne de 1923 — compétence d’ordre judiciaire aux fins de
prendre, dans un certain différend entre deux États, une décision
définitive et obligatoire concernant la détermination finale d’une
frontière. Pour autant que j'aie pu m'en assurer, le Conseil n’a
jamais étendu ce principe aux décisions prises par lui en exerçant
sa surveillance sur l’administration des territoires sous mandat.
Je ne connais pas un seul cas où, contre le vote de la Puissance
mandataire, le Conseil aurait adopté une résolution concernant
des rapports ou pétitions.

L'article 5 du Pacte, qui énonce la règle de l'unanimité, ne
prévoit — abstraction faite des questions de procédure — aucune
exception, sauf pour ce qui est de toute « disposition expressément
contraire du présent Pacte ou des clauses du présent traité ».
Comme aucune exception n'a été expressément prévue au sujet
des questions relatives aux Mandats et comme la pratique du
Conseil ne révèle aucune exception indiquant qu'une décision sur
les rapports ou pétitions ait jamais été prise nonobstant le vote
négatif de la Puissance mandataire, il est difficile de ne pas en
conclure que les décisions sur les rapports et pétitions étaient
régies par la règle générale énoncée à l’article 5. Il n'appartient
pas à la Cour d'examiner si le Conseil aurait été fondé à modifier
la règle de l’unanimité absolue en matière de Mandats, eu égard
soit à l'avis consultatif de 1925, soit à des considérations tirées de
ce qui serait raisonnable, soit aux principes généraux du droit.

Lorsque la Cour a émis son avis de 1950, elle n’ignorait pas que
la Charte des Nations Unies avait rejeté le principe de l'unanimité ;
et, lorsqu'elle a exprimé l'opinion que les fonctions de surveillance
à l'égard du Territoire du Sud-Ouest africain, précédemment exer-
cées par le Conseil de la Société, devaient désormais être exercées
par l’Assemblée générale des Nations Unies en vertu de l’article 10
de la Charte, elle visait implicitement cet organe avec l’organisation
et les fonctions dont l’avait doté la Charte et, entre autres, l’arti-
cle 18.

Aux termes de l’article 18, les décisions de l’Assemblée générale
sur les « questions importantes » sont prises à la majorité des deux
tiers des membres présents et votant. Les décisions sur d’autres
questions sont prises à la majorité simple des membres présents et
votant. En vertu des pouvoirs que lui confère l’article 18, para-
graphe 3, l’Assemblée générale a adopté, par sa résolution 844 (IX)
du II octobre 1954, un article spécial concernant la procédure de

23
AVIS CONS. DU 7 VI 55 (OP. INDIV. M. KLAESTAD) 87

vote, article selon lequel les décisions de l’Assemblée générale sur
les questions touchant les rapports et pétitions relatifs au Territoire
du Sud-Ouest africain sont considérées comme questions impor-
tantes au sens de l’article 18, paragraphe 2, de la Charte.

C’est cette différence entre la procédure de vote au Conseil de la
Société des Nations et à l’Assemblée générale des Nations Unies qui
a fait surgir la question dont la Cour est actuellement saisie, à savoir
si, par le jeu de cette règlé de la majorité des deux tiers de 1’Assem-
blée générale, l’Union sud-africaine serait soumise à des obligations
juridiques autres ou plus lourdes que celles qu’elle avait précédem-
ment, sous la règle de l’unanimité du Conseil de la Société des
Nations. Pour répondre à cette question, il faut examiner l'effet
juridique des décisions prises, d’une part, par le Conseil de la Société
et, d’autre part, par l’Assemblée générale touchant les rapports et
pétitions relatifs au Territoire du Sud-Ouest africain.

III. Comme on l’a dit plus haut, lorsque le Conseil de la Société
des Nations votait en matière de Mandats, il était régi par la règle
de l’unanimité. Quand l’Union sud-africaine, par son vote positif
au sein du Conseil, acceptait une résolution touchant les rapports
et pétitions relatifs au Territoire du Sud-Ouest africain, elle
était juridiquement tenue de se conformer à la résolution, en raison
de cette acceptation. Cette manière de voir trouve appui dans l’avis
émis par la Cour permanente de Justice internationale le 15 octobre
1931, en l’affaire du trafic ferroviaire entre la Lithuanie et la Pologne ;
la Cour’y énonce que les Gouvernements de Lithuanie et de Pologne,
ayant participé à l’adoption de la résolution du Conseil de la Société,
se trouvaient liés par leur acceptation.

En ce qui concerne la portée juridique de décisions prises par
l’Assemblée générale des Nations Unies sur des questions touchant
des rapports et pétitions, les considérations ci-après semblent
pertinentes.

Dans son avis de 1950, la Cour a déclaré que la compétence de
l’Assemblée générale pour exercer les fonctions de surveillance à
l'égard d’un territoire sous mandat et pour recevoir et examiner des
rapports se déduit des termes généraux de l’article 10 de la Charte,
qui autorise l’Assemblée générale à discuter toute question rentrant
dans le cadre de la Charte et à formuler sur ces questions des
recommandations aux Membres des Nations Unies. Ainsi qu'il a déjà
été dit, les recommandations touchant les rapports et pétitions rela-
tifs au territoire du Sud-Ouest africain sont, conformément à la
résolution 844 (IX) de l’Assemblée générale du 11 octobre 1954,
considérées comme questions importantes au sens de l’article 18,
paragraphe 2, de la Charte, et doivent dès lors être adoptées à la
majorité des deux tiers des Membres présents et votant.

L'article 18 ne fait aucune distinction entre «décisions» et
« recommandations ». Il se réfère aux « décisions » comme compre-
nant les «recommandations ». Les décisions de l’Assemblée générale

24
AVIS CONS. DU 7 VI 55 (OP. INDIV. M. KLAESTAD) 88

sur des «questions importantes» sont de diverses catégories.
Certaines sont définitives et obligatoires, comme, par exemple,
l'élection des membres des divers organes des Nations Unies, ainsi
que les décisions approuvant le budget de l'Organisation aux
termes de l’article 17. D’autres sont des recommandations au sens
ordinaire du terme et n’ont aucune force obligatoire. À mon avis,
les recommandations adoptées en vertu de l’article 10, touchant
les rapports et les pétitions relatifs au Territoire du Sud-Ouest
africain, appartiennent à cette dernière catégorie. Elles ne sont
pas juridiquement obligatoires pour l’Union sud-africaine en tant
que Puissance mandataire. Le Gouvernement de l’Union ne peut
être juridiquement tenu de se conformer à une recommandation
que s’il l’a acceptée par un vote positif. A cet égard, la situation
juridique est la même que lorsque la surveillance était exercée par
la Société des Nations. Seul un vote positif peut donner naissance
à une obligation juridique liant l’Union sud-africaine.

_ IleSt vrai que, contre un vote négatif du Gouvernement de l’Union,
la Société des Nations ne pouvait aboutir à une décision, tandis
qu'aux Nations Unies, l’Assemblée générale peut prendre une
décision à la majorité des deux tiers sans le vote positif de ce
Gouvernement. Mais une décision (recommandation) adoptée par
l’Assemblée générale sans le vote positif du Gouvernement de
l'Union ne peut donner naissance à une obligation juridique liant
ce Gouvernement. À mon avis, ses effets sont non d'ordre juridique,
au sens habituel du terme, mais plutôt d'ordre moral ou politique.
Cela ne signifie cependant pas qu’une telle recommandation soit
dépourvue de signification ou d'importance réelles et que le Gou-
vernement de l’Union puisse simplement d’en pas tenir compte.
En tant que Membre des Nations Unies, l’Union sud-africaine a
le devoir d'examiner de bonne foi une recommandation adoptée
par l’Assemblée générale en vertu de l’article 10 de la Charte et
d'informer l’Assemblée générale de l'attitude qu'elle a decidé
d’adopter à l'égard de la question envisagée dans la recommandation.
Mais on ne saurait guère considérer qu’un devoir de cette nature,
quelque réel et sérieux qu'il soit, implique une véritable: obligation
juridique, et, en tout cas, il n'implique pas une l'obligation juri-
dique de se conformer à la recommandation.

IV. Pour ce qui est de la force obligatoire d’une décision, il n’y
a donc aucune différence entre les règles de procédure de vote du
Conseil de la Société des Nations et de l’Assemblée générale des
Nations Unies. A la Société des Nations, comme aux Nations Unies,
le Gouvernement de l’Union doit, pour être juridiquement tenu
d'appliquer une décision, y avoir consenti par un vote positif. Donc,
par le jeu des règles relatives à la procédure de vote à l’Assemblée
générale, le Gouvernement de l’Union ne peut être soumis, contre
son gré, à des obligations juridiques autres ou plus lourdes que
celles qu’elle avait sous la surveillance de la Société des Nations.

25
AVIS CONS. DU 7 VI 55 (OP. INDIV. M. KLAESTAD) 89

Cette opinion — à savoir qu’un vote positif de l’Union est
nécessaire pour que soient étendues ses obligations en vertu du
Mandat — est confirmée par une considération d’une autre nature,
déduite de l'avis de 1950. Dans sa réponse à la dernière question
énoncée dans la demande d’avis, la Cour a dit :

«que l’Union sud-africaine agissant seule n’est pas compétente
pour modifier le statut international du Territoire du Sud-Ouest
africain, et que la compétence pour déterminer et modifier ce statut
international appartient à l’Union sud-africaine agissant avec le
consentement des Nations Unies ».

Dans l'exposé des motifs, la Cour a déclaré:

«Le statut international du Territoire résulte des règles inter-
nationales régissant les droits, pouvoirs et obligations concernant
l'administration du Territoire et la surveillance de cette adminis-
tration, telles que ces règles sont énoncées dans l’article 22 du
Pacte et dans le Mandat.»

La statut international du Territoire est donc déterminé, inter
alia, par les dispositions du Mandat, dont les articles 3 à 6 énoncent
les obligations particulières de l'Union sud-africaine en tant que
Puissance mandataire, telles que ses obligations relatives à la
traite des esclaves, au travail forcé, au trafic des armements et des
munitions, des spiritueux et des boissons alcooliques, à l'instruction
et aux établissements militaires ainsi que celles relatives à la
liberté de conscience et au libre exercice des cultes, y compris des
obligations spéciales à l’égard des missionnaires et, enfin, l’obliga-
tion de présenter un rapport annuel contenant toute information
concernant le Territoire. |

Étendre l’une quelconque de ces obligations relatives à l’admi-
nistration du Territoire ou à la surveillance de cette administration
affecterait le statut international du Territoire et, en conséquence,
aux termes de l'avis antérieur, exigerait un accord entre l'Union
sud-africaine et l’Assemblée générale. Pareille extension ne serait
donc pas juridiquement obligatoire pour l’Union, si elle n’y avait
donné son consentement.

Par ces motifs, je suis d’avis que l'application de la règle concer-
nant la procédure de vote, telle qu’elle est énoncée dans la requête,

n'est pas en conflit avec*l’avis antérieur et qu’elle peut être con-
sidérée comme correspondant à une interprétation exacte dudit avis.

(Signé) Helge KLAESTAD.

26
